COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00590-CR
Style:                    Jon Michael Miranda v. The State of Texas
Date motion filed*:       December 23, 2014
Type of motion:           Motion for Extension of Time to File Pro Se Anders Response
Party filing motion:      Pro Se Appellant
Document to be filed:     Pro Se Anders Response

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  November 21, 2014
       Number of extensions granted:           1        Current Due date: January 15, 2015
       Date Requested:                     N/A

Ordered that motion is:
            Granted
               If document is to be filed, document due: January 15, 2015.
              Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On November 25, 2014, this Court granted the pro se appellant’s motion requesting
          access to the appellate record. On December 2, 2014, the trial clerk stated it mailed to
          appellant both the clerk’s and reporter’s records. In that Order, this Court also
          extended the pro se appellant’s deadline to file a response to the amended Anders
          brief, which was filed on December 1, 2014, until January 15, 2015. Accordingly,
          appellant’s motion for extension of time to file a pro se Anders response is dismissed
          as moot as his deadline was already extended.

Judge’s signature: /s/ Laura C. Higley
                                                                   Court

Date: January 13, 2015
November 7, 2008 Revision